In addition to what is said in the foregoing opinion, I think there is serious doubt whether the Act in question prohibits a board of public instruction, or other county or State official board, from employing whom they see fit. The Act prohibits the individual member of such a board from employing persons related to him within the named degrees, either directly or indirectly, but the individual member has no authority to employ anyone. It is the board which is given this power. If an individual member should take part in the board's action, or endeavor to influence their action, in employing anyone related to him as defined by the statute, he might be guilty of "indirectly" employing such person, and thus become liable to the punishment provided by the Act. But the Act appears to be leveled at the individual, and not at the board, so far as boards are concerned. Of course, this does not apply to officers who are themselves vested with authority to employ.